DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 2/8/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,492,181 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Alan Gordon, Reg. No. 51,220 on 3/22/2022.

Listing of Claims:
1-10.	(Canceled)
(Previously presented) A method of wireless communication at a communication device, comprising:
detecting that a set of user equipment (UEs) is to use multiple subframes to send uplink control information;
sending an indication of the detection to the set of UEs that the set of UEs is to use the multiple subframes to send the uplink control information;
receiving systematic bits associated with acknowledgement information for at least two UEs of the set of UEs in each of multiple downlink-centric self-contained subframes to enable immediate hybrid automatic repeat request (HARQ) scheduling for the at least two UEs;
receiving parity bits associated with the acknowledgement information for the at least two  UEs in an uplink-centric self-contained subframe that is sequentially subsequent to the multiple downlink-centric self-contained subframes; and
processing the received systematic bits jointly with the received parity bits for each of the        at least two UEs to decode the systematic bits.

(Original) The method of claim 11, wherein the multiple subframes are consecutive 
subframes.

(Original) The method of claim 11, wherein the uplink control information includes physical uplink control channel (PUCCH) information.

(Original) The method of claim 11, wherein the uplink control information includes at least  one of:
	channel quality information; 
	precoding matrix information; 
	a scheduling request; 
	acknowledgement information; or 
	beam quality information.
(Original) The method of claim 14, wherein the channel quality information includes at  least one of:
signal to noise ratio (SNR); 
signal to interference plus noise ratio (SINR);

reference signal received power (RSRP);

reference signal received quality (RSRQ); or

received signal strength indicator (RSSI).


 
(Previously presented) The method of claim 11, wherein the detecting comprises: 
	detecting a link gain associated with a UE of the at least two UEs; and
 detecting, based on the link gain, whether the UE is to use the multiple subframes.

(Original) The method of claim 16, wherein the detecting the link gain comprises:
receiving random access channel information from the UE; and
calculating the link gain based on the random access channel information.

(Original) The method of claim 16, wherein the detecting the link gain comprises: 
	receiving channel quality information (CQI) feedback from the UE in a previous subframe;
and
calculating the link gain based on the CQI feedback received in the previous subframe.

(Previously presented) The method of claim 11, wherein the detecting comprises:   
	detecting a payload size of uplink control information of a UE; and
detecting, based on the payload size of the uplink control information, whether the UE is  to use the multiple subframes.

(Previously presented) The method of claim 11, wherein the detecting comprises:

detecting a link gain associated with a UE;
detecting a payload size of the uplink control information of the UE; and
detecting, based on the link gain and the payload size of the uplink control
information,     whether the UE is to use the multiple subframes.

(Previously presented) The method of claim 11, wherein the detecting comprises: 
	detecting an angle of arrival associated with a UE; and
detecting, based on the angle of arrival, at least one group of UEs of the set of UEs that  will be scheduled together to transmit simultaneously in a set of subframes.

(Original) The method of claim 21, wherein the detecting the angle of arrival comprises: 
	receiving directional random access channel information from the UE; and
calculating the angle of arrival based on the directional random access channel
information.

(Original) The method of claim 21, wherein the detecting the angle of arrival comprises: 
receiving channel quality information (CQI) feedback from the UE in a previous subframe;
and
detecting the angle of arrival based on the CQI feedback received in the previous subframe.

(Previously presented) The method of claim 11, further comprising:
recovering the acknowledgement information of a UE of the at least two UEs based on the  decoded systematic bits to detect whether a NACK-to-ACK error has occurred with respect to the  acknowledgement information in a downlink-centric self-contained subframe; and
retransmitting, to the UE, a lost data packet associated with the NACK-to-ACK error at a medium access control (MAC) or higher layer.

(Previously presented) The method of claim 11, wherein the systematic bits are received in an uplink acknowledgement portion of each of the multiple downlink-centric self-contained subframes.

(Previously presented) The method of claim 11, wherein the parity bits are received in a data portion of the uplink-centric self-contained subframe.


(Currently amended) The method of claim 11, further comprising:
transmitting, to [[the]] at least one UE of the set of UEs, downlink control information in a control portion of a downlink-centric self-contained subframe that is sequentially prior to the multiple downlink-centric self-contained subframes,
wherein the downlink control information indicates a data portion of the sequentially prior downlink-centric self-contained subframe for transmitting data information to the [[a]]at least one  UE 
transmitting, to the at least one UE, the data information in the data portion of the sequentially prior downlink-centric self-contained subframe,
wherein the acknowledgement information indicates whether the data information was correctly received.

(Previously presented) A communication device configured to communicate in a wireless network, comprising:
a transceiver; and
a processing circuit coupled to the transceiver, wherein the processing circuit, via the transceiver, is configured to:
detect that a set of user equipment (UEs) is to use multiple subframes to send uplink        control information;
send an indication of the detection to the set of UEs that the set of UEs is to use the  multiple subframes to send the uplink control information;
receive systematic bits associated with acknowledgement information for a UE of the set of UEs in each of multiple downlink-centric self-contained subframes to enable immediate hybrid  automatic repeat request (HARQ) scheduling for the UE;
receive parity bits associated with the acknowledgement information for the UE in an uplink-centric self-contained subframe that is sequentially subsequent to the multiple downlink- centric self-contained subframes; and
process the received systematic bits jointly with the received parity bits to decode the systematic bits.

(Previously presented) The communication device of claim 28, wherein the processing circuit is further configured to:
recover the acknowledgement information based on the decoded systematic bits to detect whether a NACK-to-ACK error has occurred with respect to the acknowledgement information in  a downlink-centric self-contained subframe; and
retransmit a lost data packet associated with the NACK-to-ACK error at a medium access control (MAC) or higher layer.

(Original) The communication device of claim 29, wherein the processing circuit is further  configured to:
transmit, to the UE, downlink control information in a control portion of a downlink-centric  self-contained subframe that is sequentially prior to the multiple downlink-centric self-contained subframes, wherein the downlink control information indicates a data portion of the sequentially prior downlink-centric self-contained subframe for transmitting data information to the UE and one or more acknowledgement portions of the multiple downlink-centric self-contained subframes  for receiving the acknowledgement information from the UE; and
transmit, to the UE, the data information in the data portion of the sequentially prior downlink-centric self-contained subframe, wherein the acknowledgement information indicates whether the data information was correctly received by the UE.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

The closest prior arts on the record Zhang et al. (WO 2017/024561) discloses sending information for the UE to determine a PUCCH region of a plurality of subframes to transmit uplink control information for the received data. The UE determines, using the information, a single physical uplink control channel region to use for each subframe to transmit the uplink control information.  The UE transmits the uplink control information in the determined single physical uplink control channel region (see paragraphs [0063], [0073] – [0082], Fig. 4 and Fig. 6).
Kusashima et al. (US 2017/0280454 A1) discloses 4-bit HARQ-ACK information is transmitted by using PUCCH resources extracted from four downlink subframes (see paragraphs [0164]-[0166] and Fig. 4). 

However, the combination of Zhang and Kusashima fails to disclose receiving systematic bits associated with acknowledgement information for at least two UEs in each of multiple downlink-centric self-contained subframes to enable immediate HARQ scheduling for the at least two UEs and receiving parity bits associated with the acknowledgement information for the at least two UEs in an uplink-centric self-contained subframe that is sequentially subsequent to the multiple downlink-centric self-contained subframes.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NING LI whose telephone number is (571)270-0624. The examiner can normally be reached Monday, Tuesday, Thursday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.L/Examiner, Art Unit 2415   

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415